                          IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF KANSAS

IN RE:
                                                                         CHAPTER 13
    Rachelle Denae Souders                                               CASE NO: 19-40486


                         Debtor

                                           MOTION TO DISMISS


    COMES NOW the Chapter 13 Trustee, Jan Hamilton, and hereby moves the Court for an Order Dismissing
the above captioned case without prejudice, and in support states and alleges the following:

    Default in plan payments. Debtor is required to make her first plan payment to the Chapter 13 Trustee
    within 30 days of the filing of the case pursuant to 11 USC 1326. This payment was not made as required.

     WHEREFORE, the Trustee moves the Court for an Order dismissing the above captioned case without
prejudice as provided in 11 U.S.C. Section 1307(c).


         Dated : June 06, 2019                                 /s/ Jan Hamilton
                                                               Jan Hamilton #08163
                                                               509 SW Jackson St, Topeka, KS 66603
                                                               785-234-1551, 785-234-0537(FAX)
                                                               jan.hamilton@topeka13trustee.com


                                          CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the above and foregoing Motion To Dismiss with the Court via
the CM/ECF system, which notices all interested parties, including the debtor's attorney, using the CM /ECF
system. I have also mailed this pleading first class to the debtor, on this date: June 06, 2019

                                                               /s/ Jan Hamilton
223/DB                                                         Chapter 13 Trustee


Rachelle Denae Souders
2508 SE Michigan
Topeka, KS 66605




                       Case 19-40486        Doc# 19      Filed 06/06/19       Page 1 of 1
